Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 10, 2021

The Court of Appeals hereby passes the following order:

A21A1319. SPEED PRO’S AUTOMOTIVE, LLC et al. v. AUCTION CREDIT
    ENTERPRISES, LLC.

      This appeal was docketed on April 9, 2021, such that appellant Speed Pro’s
Automotive, LLC’s initial brief was due on April 29. Rule 23 (a) (appellant’s brief
shall be filed within 20 days after the appeal is docketed).


      As of May 10, 2021, however, Speed Pro’s had neither filed an initial brief nor
asked for an extension of time to do so. This appeal is therefore DISMISSED. Id.
(failure to file within the allotted time, “unless extended upon motion for good cause
shown, may result in the dismissal of the appeal”).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/10/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.